Title: From Alexander Hamilton to William MacPherson, 26 May 1799
From: Hamilton, Alexander
To: MacPherson, William


Dr Sir
New York May 26. 1799

The Secy of War has instructed me to digest & propose a plan for the organization and arrangement of the volunteer corps throughout the United States. As this subject has particularly occupied your attention, I shall be glad to be assisted with your ideas at large concerning it. You will be sensible that it is necessary to order that every part of our military system should as nearly as may be correspond and that consequently the establishment of the army ought to form the basis of every plan: Yet so as to have due regard to any peculiarities which ought to discriminate corps of a distinct and particular nature.
With great esteem & regard   I am Dr. Sir   Yr. Obed serv
A H
Brigadier General McPherson
